Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Acknowledgments are made that this application claims the priority to the following:

    PNG
    media_image1.png
    35
    263
    media_image1.png
    Greyscale
.
Information Disclosure Statement
It appears that applicants failed to submit IDS for their claimed invention. Pleases note that it is a duty on all patent applicants to disclose prior art or background information that may be relevant to the patentability of the applicant's invention. Applicants’ cooperation in this regard appreciated. For additional information, applicants may have to refer MPEP § 609. 

The following Restriction Requirement will replace the previous Restriction Requirement mailed on 05/13/2022
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, 9-13 and 15-16, drawn to a method of decreasing cachexia in a subject comprising administering to the subject a therapeutically effective amount of bPTH7-34DD or variant thereof, classified in A61K38/29.
II. Claims 5-6 and 8, drawn to a method of decreasing bone destruction or treating osteoporosis in a subject comprising administering to the subject a therapeutically effective amount of bPTH7-34DD. or variant thereof, classified in A61K38/22.
II. Claims 17-21, drawn to a method of ameliorating one or more symptoms or side effects of cancer metastasis to the bones comprising administering to the subject a therapeutically effective amount of bPTH7-34DD or variant thereof, classified in A61P35/04.
In addition to above, applicants are requested to provide a single disclosed species for each variable, if applicable. 
The inventions are independent or distinct, each from the other because:
Inventions I, II and III are directed to related distinct methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the claimed methods directed to treating divergent conditions or diseases. For example, cachexia is different from that of treating osteoporosis or cancer etc.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
During a telephone conversation with Sandra A. Sciascia-Zirger on 08/26/2022 a provisional election was made to prosecute the invention of group I, claims 1-4, 9-13 and 15-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5-6, 8 and 17-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-4, 9-13 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims recite “variant” in the claim language. The specification defined it as follows:
A "variant" or "variant thereof' can mean a difference in some way from the reference sequence other than just a simple deletion of an N- and/or C-terminal amino acid residue or residues. Where the variant includes a substitution of an amino acid residue, the substitution can be considered conservative or non-conservative. Conservative substitutions are those within the following groups: Ser, Thr, and Cys; Leu, ILe, and Val; Glu and Asp; Lys and Arg; Phe, Tyr, and Trp; and Gln, Asn, Glu, Asp, and His. Variants can include at least one substitution and/or at least one addition, there may also be at least one deletion. Variants can also include one or more non-naturally occurring residues. For example, they may include selenocysteine (e.g., seleno-L- cysteine) at any position, including in the place of cysteine. Many other "unnatural" amino acid substitutes are known in the art and are available from commercial sources. Examples of non-naturally occurring amino acids include D-amino acids, amino acid residues having an acetylaminomethyl group attached to a sulfur atom of a cysteine, a pegylated amino acid, and omega amino acids of the formula NH2(CH2)nCOOH wherein n is 2-6 neutral, nonpolar amino acids, such as sarcosine, t-butyl alanine, t-butyl glycine, N-methyl isoleucine, and norleucine. Phenylglycine may substitute for Trp, Tyr, or Phe; citrulline and methionine sulfoxide are neutral nonpolar, cysteic acid is acidic, and ornithine is basic. Proline may be substituted with hydroxyproline and retain the conformation conferring properties of proline. 

The above definition is not a definite definition for the term “variant”. It is not clear what amino acids are subjected to replacement or deletions or insertions, and in what position etc. 
So, the term “variant” renders its scope unclear, because it is not clear to the skilled person in the art which structures are intended to be encompassed. Moreover, terms like variants or analogues or derivatives include an unlimited number of modifications, which are obtainable from another chemical groups by some undetermined chemical modifications, which includes amino acids or compounds which are structurally remote from the starting material, functional derivatives,  peptides with numerous different types of side groups etc. There is, however, no clear definition to which extent the modifications of bPTH7-34DD can be done, or may be modified while still being regarded as “variant”. Based on the disclosure, a skilled person in the art cannot decide clearly which variants are to be covered by the claims and which are not. 
Accordingly, claim are rendered indefinite. 
Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

Claims 1-4, 9-13 and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the claimed method. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The rejection is based on the requirement(s), i.e., the guidelines provided by the MPEP 2163.04. These are listed below: 
(A) identify the claim(s) limitations at issue, and 
(B) establish a prima facie case by providing reasons why a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed. The MPEP 2163 further provided or expanded the guidelines for the written description requirements. 
(A) IDENTIFY THE CLAIM LIMITATIONS AT ISSUE:
The claim 1 is drawn to a method of decreasing cachexia in a subject comprising administering to the subject a therapeutically effective amount of bPTH7-34DD or variant thereof.  
The dependent claims 2-4, 9-13 and 15-16 further limit the subject, effective amount, mode of administrations and properties of bPTH7-34DD or variant etc.   
.
In the above the independent claim and its dependent claims are broad with respect to cachexia, mode of administration, subject and variant, all are variables. There are no limitations on any claimed variable. 
The definition/scope of cachexia is broad, which can include all possible cachexia, such as cardiac cachexia, anorexia-cachexia in cancer, AIDs related cachexia etc. Cachexia can also origin from chronic renal failure, COPD and aging etc. Though the muscle loss is common in cachexia, but the molecular mechanism is different, based on its origin, and so the treating is expected to be different. 
The claimed variant comprise all possible replacements in the bPTH7-34DD. There is no species for the variant, either in the claims or in specification. 
The claimed subject and mode of administrations also cover all possible ones. 
So, the issue is in the scope of the broadly recited variables in the claim language. The provided description/data in the specification is limited to human osteolytic, triple negative breast cancer cell lines and mouse breast cancer cell lines, and experiments on mouse etc. It appears that mode of administration is subcutaneous injection. So, the specification is failed to describe the link between the bPTH7-34DD and all possible cachexia(s) with all possible mode of administrations etc. Applicants can claim as broadly as possible for the claimed invention. However, if there is a variability in the genus or broadly claimed subject matter, and if that variability expects unpredictability or uncertainties for the claimed subject matter, then specification must describe the possible uncertainties in the broadly claimed genus, so that a skilled person in the art can understands the invention. In its absence, it makes the invention unpredictable, and cannot be envisioned by a skilled person in the art. 
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163). 
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure. See MPEP 2163 II(A)(3)(a)(ii).  
The number of species that describe the genus must be adequate to describe the entire genus. However, if there is substantial variability, a large number of species must be described. 
(B) ESTABLISH A PRIMA FACIE CASE BY PROVIDING REASONS WHY A PERSON SKILLED IN THE ART AT THE TIME THE APPLICATION WAS FILED WOULD NOT HAVE RECOGNIZED THAT THE INVENTOR WAS IN POSSESSION OF THE INVENTION AS CLAIMED IN VIEW OF THE DISCLOSURE OF THE APPLICATION AS FILED:
The further analysis for adequate written description considers, see MPEP 2163, the following: 
(A) Determine whether the application describes an actual reduction to practice of the claimed invention: 
Not provided. Applicants discuss experiments and results using the human osteolytic, triple negative breast cancer cell lines and mouse breast cancer cell lines, and also described experiments on mouse model etc. It appears that mode of administration is subcutaneous injection. The shown description is limited to tumors, specifically, tumors associated with osteoporosis, based on the inhibition of PTHrP. In addition, no description is provided for the scope of variants and their properties. So, the provided description/data is very limited. 
Accordingly, applicants failed to describe actual reduction to practice of the claimed invention. 
(B) If the application does not describe an actual reduction to practice, determine whether the invention is complete as evidenced by a reduction to drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole: 
As explained in the above section, the description is limited to tumors, specifically, tumors associated with osteoporosis, based on single criteria, which is inhibition of PTHrP. It is not clear how to extrapolate from shown data to other types of cachexia. No data or species are shown for the variants of bPTH7-34DD. 
In the drawings, applicants described the block diagram for the claimed method, and molecular mechanism, in Fig.1-2, and Fig. 3-6 limited osteolysis or bode adipocyte etc. Remaining figures also limited tumors associated with osteoporosis. No drawings are shown other types of cachexia. 
That means specification fails to disclose representative number of species for the claimed genus or not explained the possible unpredictability in different cachexia, though the molecular mechanisms for different cachexia is different. 
 (C) If the application does not describe an actual reduction to practice or reduction to drawings or structural chemical formula as discussed above, determine whether the invention has been set forth in terms of distinguishing identifying characteristics, such as structure/function correlations, as evidenced by other descriptions of the invention that are sufficiently detailed to show that applicant was in possession of the claimed invention:
Evans et al [Clinical Nutrition, 2008, 27, 793-799] define the cachexia, which is a complex metabolic syndrome associated with underlying illness and characterized by loss of muscle with or without loss of fat mass. Anorexia, inflammation, insulin resistance and increased muscle protein breakdown are frequently associated with cachexia. [See entire document].
Morley et al [Am.J.Clin.Nutr., 2006, 83, 735-743] describes various cachexia and their association with underlying conditions, specifically different molecular mechanisms for different cachexia [see entire document].
With regard to variant sequences in the claimed subject matter, and these variants can have all possible combination of amino acids in their sequences. There is no clear description for the definition of variant in the specification. Protein chemistry is probably one of the most unpredictable areas of biotechnology.  Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted.  
There are no physical/chemical/structural features that applicants have tied to the components present in the claimed method, and so, making it impossible for an individual of ordinary skill in the art to determine which cachexia treating would be effective by administering the bPTH7-34DD. Without a correlation between structure and function, the claims do little more than define the claimed invention by function.  That is not sufficient to satisfy the written description requirement.  
Applicants have failed to provide guidance or data or evidence as to how the skilled artisan would be able to extrapolate from the disclosure species to make and possibly use of the claimed invention. “A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F 3d at 923; Eli Lilly, 119 at 1568. Instead, the “disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described.” 
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claimed subject matter and does not reasonably convey to one skilled in the relevant art that the inventors had possession of the entire scope of the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658